45§/ ZQS%'©)

ULERK§ABEL ACOSTA THURSDAY, JAN-22,2015

1 AM WR:TTING TO REGUESTING TG HAVE AN ADVISORY FILED WI:H

THE CRIMINAL COURT OF APPEALS ON BEHALF GF MY 11.07 WRIT OF
HABEAS CORPUS THAT YOU ALL RECEIVED ON 12/31,9014-1ALSO I WANT
IT TO BE DULY NOT THAT 1 JUST RECIVBD YOUR NOTIFICATION THIS
VERY MORNING AND lT WAS POST DATED FROM JAN.O€. 2015. SO IF

YOU WOULD BE KlND AND FILE THIS WITH THE COURT l WILL BE VERY
GRATEFUL . ‘ ` RESPECTFULLY SUBMITTED,

BRANDON ROBERSON #1378114

HE@EUVED EN

CCURT OF CH|M|NAL APPEALS
JAN 2 s 2915

BRANDON RIBERSON TP. cT. NO. l3,164-A ADGFACOSEQ C!@rk
` ' 9

HUGHES UNIT-TDC#1373114

RT. 2 BOX 4400

GATESVILLE, TEXAS 76597

IN THE COURT OF CRlMINAL APPEALS

AT AUSTIN

EXPARTE ROBERSON,BRANDON »* WRIT # WR-82.638-Ol

ADVISORY TO COURT

TO THE HONORABLE JUSTICES OF THB TEXAS COURT OF CRlMINAL

APPEALS.
COMES NOW, EXPARTE ROBERSON WHO BEING PR SE MAKES THE

FOLLOWlNG

STATEMENT_OF CASE,

EXPARTE ROBE§SON HAS F;LED AN APPLICATloN FOR wRIT QF HABEAS
coRpUs UNDER TEXAS coDE OF chMlNAL PROCEDURE. ART.11.07 ATTACRIN
vloLATIONS OF HIS'FEDERALLY PROCTED clvlL RIGHTS oF THE §§H d
AMENDMENT AND 14TH‘AMENDMENT BECAUSE Hls ATTORNEY ABANDONED:
HIS DIRE¢T IN THAT DID NOT FILE ANY NOTICE OF APPEAL.

/' 2' _
MR.ROBERSON HAS WAlTED FOR THE DISTRICT cLERK OF BURLESON
chNTY To PROVIDE ANY F:NDINGS OF FACTS AND coNcLuSIONS oF
LAW.;TO DATE HE HAS NOT RECEIVED ANY copy OF ANY FINDiNGS
oF FACTS oR coNcLUsIoNS QF LAw. IT wAS QNLY ON JANUARAY 22,2015
DID MR.§OBERSON RECCIVE~THIS COURTS cLERKS NOTICE THAT THEY
RECEIVED HIS'APPLICATION FOR wRIT OF HABEAS coRPUS.AND THE
POST MARK wAs DATED THE 6TH op JANUARY’zOl§.
AT THIS-TlME MR§ROBERSON ls DULY ADVISING_THAT IF ANY FINDINGS
oF FACT$ wAS_FILED BY THE DISTRICT coURT AT No TIME wAS HE
ADVISED-o€ THI§ AND HAS BERN DEPRIVED HIS DUE pRoCESS RIGHTS
B§zDEPRlleG HlM THE EGUAL OPPORTUNITY TO MAKE AND-FILE HIS
OBJECTIONS lF ANY,

` '3.
IN ADDITION Td THLS MR. RQBERSON FILED.NUMEROUS MOTloNS:
A('MOTION mo EXPANQ THE RECORD
B( MOTIQN oF PRO§oSED DESIGNATION OF ISSUES"

C(MOTION TO SHOW CAUSE,`AND TO OBTAIN AN AFFIDAVIT FROM THE

ATTORNEY WHO REPERSENTED MR. RORERSON.

ALL PRETEXT MOTIONS WHERE WHOLLY IGNORED BY THE DlSTRICT COURT"
AND BECAUSE THE DISTRICT CLERK OF BURLESON COUNTY FAILED TO

SEND ANY N¢TICE_OF THEM . FORWARDING THE 11.07 MR.ROBERSON

IS LEAD TO BELIEVE THAT NO'ORDER-WAS ENTERD BV THE DISTRICT
CLERK`TO FORWARD ALE MOTIONS_TO THIS COURT. FCR ALL CONSIDERATION

oF DUE PROCESS.

AT THIS TIME MR.ROBERSON BEING PROSE RESPECTFULLY ADVISES THIS
COURT OF PROCEDURE ERROR OF'THE DISTRICT CGURT FOR PRESUMABLY_
NOT MAKING ANY FiNDINGS OF FACT OR CONCLUSIONS OF LAW BUT THE
DISTRICT CLERK PRE-MATURLY TO THIS COURT. NOW IN NEED OF ORDER

OF REMAND.

di PRAYER
ISSUE ORDER OF REMAND,.WITH INSTRUCTIONS`TO 'AKE FINDINGS OF
FACTS AND CONCLUSIONS OF LAW AND IN THE_RETROSPECT OF THE EARLIER

MOTIONS.

RESPECTFULLY SUBMITTED,
BRANDON RORERSON §1378114`
HUGHES UNIT

RT.Z'BOX 4400

GATESVILLE,TX 76597